Citation Nr: 0922765	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-20 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to service connection for hepatitis A. 

2. Entitlement to service connection for hepatitis B. 

3. Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to December 
1970.  The Veteran received the Bronze Star and the Air 
Medal.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Anchorage, Alaska denied service connection for hepatitis C. 

In March 2003 the Veteran filed his claim for hepatitis A, 
hepatitis B, and hepatitis C.  A July 2003 rating decision 
denied hepatitis A, hepatitis B, and hepatitis C however the 
Veteran was not provided notice of this decision.  In 
response to an August 2003 request for information from the 
RO, the Veteran submitted a statement and additional 
evidence.  The September 2004 rating decision denied service 
connection for hepatitis C only.  The April 2006 statement of 
the case, which the Veteran appealed, denied service 
connection for hepatitis A, hepatitis B, and hepatitis C. 

In order to give the Veteran the benefit of the doubt the 
issues of service connection for hepatitis A, hepatitis B, 
and hepatitis C will all be considered on appeal. 

An April 2006 rating decision, which is not currently on 
appeal, granted service connection for post-traumatic stress 
disorder (PTSD) based on a finding that the Veteran's 
statements regarding his service in Vietnam was credible, and 
the RO conceded the stressors.  That issue is not before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran seeks service connection for hepatitis A, 
hepatitis B, and hepatitis C as a result of exposure to blood 
in combat.  

In an April 2006 rating decision the RO found the Veteran's 
statements regarding his service in Vietnam to be credible.  
The Veteran reported that shortly before his discharge he was 
point man on ambush patrols.  He headed out before midnight 
to a pre-scouted spot which he reached by climbing through 
heavy brush and grass which cut up his hands.  The Veteran 
stated that they killed two of the enemy, put the mangled and 
bloody bodies into a bag, after which he washed his hands in 
a stream.  He reported he was treated at Camp Eagle for the 
cuts on his hands. 

The Veteran reported that shortly after service, in January 
1970, he was hospitalized for seven to ten days for hepatitis 
at St. Josephs Hospital where he was treated by Dr. Green.  
The Veteran informed the RO that the hospital has since been 
turned into a retirement home.  He reported that the hospital 
had destroyed all of the records, which he learned about from 
his mother who read an advertisement in the local newspaper 
stating that all records would be destroyed on a certain date 
unless they were requested.  The Veteran also reported that 
Dr. Green was deceased. 

There is evidence that the Veteran currently has hepatitis.  
A January 1989 private lab report appears to diagnose the 
Veteran with hepatitis A and hepatitis B.  A March 2004 VA 
medical treatment report found the Veteran to have a history 
of hepatitis C.   

As the Veteran currently has hepatitis and a credible history 
of exposure to blood in service, a VA examination is 
necessary. 

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the Veteran, obtain and associate with the 
claims file all private treatment records 
of the Veteran pertinent to the issue on 
appeal that have not been previously 
secured.  Also obtain and associate with 
the claims file all VA records pertinent 
to the Veteran's claims.

2.  Schedule the Veteran for a VA 
examination by an appropriate medical 
examiner to determine whether the Veteran 
currently has hepatitis A, hepatitis B, 
and/or hepatitis C or residuals thereof.  
All indicated x-rays and laboratory tests 
should be completed.  

The examiner should opine as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any diagnosed 
hepatitis A, hepatitis B and/or hepatitis 
C or residuals thereof, began during 
service or was a result of his service.  

The examiner is reminded that the 
Veteran's reported incident of cutting his 
hands and moving mangled body parts during 
service is found to be credible.  

The examiner should also consider the 
Veteran's other risk factors as listed on 
his hepatitis questionnaire in making his 
determination.  

A complete rationale must accompany all 
opinions expressed.  The entire claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to the examination

3. Thereafter, readjudicate the issues on 
appeal.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, and given a 
reasonable opportunity to respond.    


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




